968 So.2d 144 (2007)
EAST BATON ROUGE PARISH SCHOOL BOARD
v.
Brian WILSON in his Official Capacity as Assessor of East Baton Rouge Parish and Louisiana Tax Commission and Greg Phares in his Official Capacity as Sheriff and Ex Officio Tax Collector of East Baton Rouge Parish and Central Community School Board.
No. 2007-CC-2253.
Supreme Court of Louisiana.
November 28, 2007.
In re East Baton Rouge Par. Sch. Bd.; Plaintiff; Applying for Supervisory and/or *145 Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. D, No. 560,816; to the Court of Appeal, First Circuit, No. 2007 CW 2313.
Stay denied. Writ denied.